FILED
                           NOT FOR PUBLICATION                              MAR 29 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-30476

              Plaintiff - Appellee,              D.C. No. 2:08-CR-02016-WFN-1

  v.
                                                 ORDER *
RUDY LEE WAHCHUMWAH,

              Defendant - Appellant.



                 Appeal from the United States District Court
                    for the Eastern District of Washington
             Wm. Fremming Nielsen, Senior District Judge, Presiding

                      Argued and Submitted October 14, 2009
                               Seattle, Washington

Before: CUDAHY **, RAWLINSON, and CALLAHAN, Circuit Judges.

       Rudy Lee Wahchumwah was charged with, and convicted of, failing to

register as a sex offender under the Sex Offender Registration and Notification Act

(SORNA). After we affirmed his conviction in a memorandum disposition, see


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Richard D. Cudahy, Senior Circuit Judge for the
Seventh Circuit, sitting by designation.
United States v. Wahchumwah, 409 Fed. App’x 130, 132 (9th Cir. 2010),

Wahchumwah filed a petition for rehearing and a motion to dismiss the indictment.

The motion to dismiss was predicated on our opinion in United States v. Valverde,

628 F.3d 1159 (9th Cir. 2010), in which we held that SORNA was not applicable

until August 1, 2008 for those individuals whose convictions predated the

enactment of SORNA. See id. at 1160.

        Wahchumwah’s conviction for a sex offense predated the enactment of

SORNA and his failure to register occurred prior to August 1, 2008. Because

SORNA did not apply to Wahchumwah prior to August 1, 2008, his indictment for

a violation of SORNA’s registration requirements was invalid.

        We hereby grant Wahchumwah’s motion to dismiss the indictment, vacate

our prior disposition, and remand this case to the district court for dismissal of the

indictment against Wahchumwah. This action renders the petition for rehearing

moot.

        Appellant’s Motion to Dismiss Indictment for Lack of Subject Matter

Jurisdiction filed on January 4, 2011, is GRANTED. The prior disposition, filed

on December 8, 2010, is VACATED. This case is REMANDED to the district

court for Dismissal of the Indictment.




                                           2                                     08-30476
     The Petition of Appellant for Rehearing With Suggestion for Rehearing En

Banc, filed on December 16, 2010, is DENIED as moot.




                                      3                                 08-30476